Title: From Thomas Jefferson to William Carmichael, 29 August 1790
From: Jefferson, Thomas
To: Carmichael, William



Dear sir
New York August 29th. 1790.

You will receive by the present conveyance my letters of the 2d. and 6th. instant.
In my letter of April 11th. I enclosed to you a duplicate of Mr. Jay’s of September 9th. 1788 complaining of the practice of the Spanish Governments bordering on Georgia, of receiving and withholding the fugitive slaves of that State, and urging redress. My letter of May 31st. covered a triplicate of Mr. Jay’s, with some new evidence of a continuation of the practice and desired your pointed attention to that object. I now enclose two letters from the Commanding Officer of the United States on St. Mary’s River, giving information of a recent instance of the same violation of good neighbourhood, and shewing you that it cannot be continued peaceably. Be so good as to press for immediate orders to their Governor to discontinue this practice, and to convey an answer speedily to me.
Being to leave this place within 3 or 4 days for Virginia, from whence I shall return to Philadelphia after about a month’s stay at my own house, you will probably receive no other letter from me dated earlier than the latter end of October. With the present, the newspapers to this date will be handed you. I have the honor to be &c.
